Exhibit 10.37

Employment Agreement

This Employment Agreement (the “Agreement”) is made effective as of November 29,
2018, by and between Builders FirstSource, Inc., a Delaware corporation (the
“Company”), and David E. Rush (“Executive”).

Whereas, Executive was appointed by the Board of Directors of the Company (the
“Board”) to serve as Senior Vice President – Chief Operating Officer – East on
November 29, 2018; and

Whereas, the Board has approved and authorized the Company to enter into this
Agreement with Executive.

Now, therefore, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:

1.Employment.  The Company hereby employs Executive, and Executive hereby
accepts employment with the Company, upon the terms and subject to the
conditions set forth herein.

2.Term.

(a)Subject to Section 2(b) hereof, the term of employment by the Company of
Executive pursuant to this Agreement (as the same may be extended, the “Term”)
shall commence on November 29, 2018 (the “Effective Date”), and terminate on the
first anniversary thereof.

(b)Commencing on the first anniversary of the Effective Date and on each
subsequent anniversary thereof, the Term shall automatically be extended for one
(1) additional year unless, not later than ninety days (90) prior to any such
anniversary date, either party hereto shall have notified the other party hereto
in writing that such extension shall not take effect.

3.Position.  During the Term, Executive shall serve as the Senior Vice President
– Chief Operating Officer – East of the Company, supervising the operations and
affairs of the Company in the eastern half of the United States and performing
such other duties as the Company Board shall determine.

4.Duties.  During the Term, Executive shall devote his full time and attention
during normal business hours to the business and affairs of the Company, except
vacations in accordance with the Company’s policies and for illness or
incapacity, in accordance with Section 6 hereof.

5.Salary and Bonus.

--------------------------------------------------------------------------------

(a)During the Term, the Company shall pay to Executive a base salary at the rate
of $450,000 per year (the “Base Salary”), subject to adjustments pursuant to the
terms of Section 5(b) hereof.

(b)The Company Board or the Compensation Committee of the Company Board (the
“Compensation Committee”) shall annually review the Base Salary and may, in its
sole discretion, increase the Base Salary based upon performance and
merit.  Executive’s Base Salary shall not be decreased below the amount set
forth in Section 5(a) hereof.  The Base Salary shall be payable to Executive in
substantially equal installments in accordance with the Company’s normal payroll
practices, but in no event less often than semi-monthly.

(c)For each fiscal year during the Term hereof, Executive shall be eligible to
receive an annual cash bonus equal to the amount provided for in the Company’s
annual cash incentive plan (“Annual Incentive Plan”) (which currently provides
for a target bonus percentage of 100% of Executive’s Base Salary), which Annual
Incentive Plan is approved by the Company Board or the Compensation Committee
thereof.  Executive’s target bonus percentage under the Annual Incentive Plan
shall not be reduced below 100% of his Base Salary (notwithstanding the
foregoing, Executive’s 2018 bonus shall be prorated based on his 2018 salary
rate prior to the date hereof and his 2018 salary rate after the date hereof and
the time period for which he received each, and not solely on his base salary as
set forth in Subsection (a) above).  Annual cash bonuses shall be paid in the
calendar year following the year to which the bonus relates, and not later than
March 15 of such year.

6.Vacation, Holidays and Sick Leave.  During the Term, Executive shall be
entitled to paid vacation, paid holidays and sick leave in accordance with the
Company’s standard policies for its senior executive officers.

7.Business Expenses.  During the Term, Executive shall be reimbursed for all
reasonable and necessary business expenses incurred by him in connection with
his employment, including, without limitation, expenses for travel and
entertainment incurred in conducting or promoting business for the Company upon
timely submission by Executive of receipts and other documentation as required
by the Internal Revenue Code of 1986, as amended (the “Code”), and in accordance
with the Company’s normal expense reimbursement policies.  With respect to
Executive’s rights under this Section 7, (i) the amount reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, (ii) the reimbursement of an eligible business expense must be made no
later than December 31 of the year after the year in which the business expense
was incurred, and (iii) such rights shall not be subject to liquidation or
exchange for another benefit.

8.Health, Welfare and Related Benefits.  During the Term, Executive and eligible
members of his family shall be eligible to participate fully in all (a) health
and dental benefits and insurance programs; (b) life and short- and long-term
disability benefits and insurance programs; and (c) defined contribution and
equity compensation programs, all as available to senior executive officers of
the Company generally.

9.Confidentiality, Non-Competition, Non-Solicitation.

2

--------------------------------------------------------------------------------

(a)Executive acknowledges that:  (i) the Executive has, and his employment
hereunder will require that Executive continue to have, access to and knowledge
of Confidential Information (as hereinafter defined); (ii) the direct and
indirect disclosure of any such Confidential Information to existing or
potential competitors of the Company or its subsidiaries would place the Company
at a competitive disadvantage and would do damage, monetary or otherwise, to the
Company’s businesses; and (iii) the engaging by Executive in any of the
activities prohibited by this Section 9 may constitute improper appropriation
and/or use of such Confidential Information.  Executive expressly acknowledges
that the Confidential Information constitutes a protectable business interest of
the Company.  

As used herein, the term “Confidential Information” shall mean information of
any kind, nature or description which is disclosed to or otherwise known to the
Executive as a direct or indirect consequence of his association with the
Company and its subsidiaries, which information is not generally known to the
public or in the businesses in which such entities are engaged or which
information relates to specific investment opportunities within the scope of
their business which were considered by the Company or its subsidiaries during
the Term.  Assuming the foregoing criteria are met, Confidential Information
includes, but is not limited to, information (including without limitation
compilations) concerning the Company’s and its subsidiaries’ financial plans and
performance, potential acquisitions, business plans and strategies, personnel
information, information technology processes, research, development, and
manufacturing of Company or its subsidiaries’ products, existing or prospective
customers, proposals made to existing or prospective customers or other
information contained in bids or offers to such customers, the terms of any
arrangements or agreements with customers, including the amounts paid for
services or how pricing was developed by the Company or its subsidiaries, the
layout, design and implementation of customer specific projects, the identity of
suppliers or subcontractors, information regarding supplier or subcontractor
pricing or contract terms, the composition or description of future services
that are or may be provided by the Company or any of its subsidiaries, the
Company’s or any of its subsidiaries’ financial, marketing and sales
information, and technical expertise, formulas, source codes and know how
developed by the Company or any of its subsidiaries, including the unique manner
in which the Company or any if its subsidiaries conducts its
business.  Confidential Information also includes information disclosed to the
Company or any of its subsidiaries by a third party that the Company or such
subsidiary is required to treat as confidential.  Notwithstanding the foregoing,
“Confidential Information” shall not be deemed to include information which (i)
is or becomes generally available to the public other than as a result of a
disclosure by the Executive, (ii) becomes available to the Executive on a
non-confidential basis from a source other than the Company or any of its
subsidiaries, provided that such source is not bound by any contractual, legal
or fiduciary obligation with respect to such information or (iii) was in the
Executive’s possession prior to being furnished by the Company or any of its
subsidiaries.

(b)During the Term of this Agreement and for a period of one year after the
termination of Executive’s employment hereunder (upon expiration of the Term or
otherwise), Executive shall not, directly or indirectly, whether individually,
as a director, stockholder, owner, manager, member, partner, employee,
consultant, principal or agent of any business, or in any other capacity, use
for his own account, utilize or make known, disclose, furnish or make available
to any person, firm or corporation any of the Confidential Information, other
than to authorized officers, directors and employees of the Company or its
subsidiaries in the proper

3

--------------------------------------------------------------------------------

performance of the duties contemplated herein, or as required by a court of
competent jurisdiction or other administrative or legislative body; provided
that, prior to disclosing any of the Confidential Information to a court or
other administrative or legislative body, Executive shall promptly notify the
Company so that the Company may seek a protective order or other appropriate
remedy.  Executive agrees to return all Confidential Information, including all
photocopies, extracts and summaries thereof, and any such information stored
electronically on tapes, computer disks or in any other manner to the Company at
any time upon request by the Company and upon the termination of his employment
for any reason.  Notwithstanding the foregoing, nothing in this Agreement is
intended to limit Executive’s right to: (i) make disclosures to, or participate
in communications with, the Securities and Exchange Commission or any other
government agency regarding possible violations of law, without prior notice to
the Company; (ii) disclose a trade secret (as defined by 18 U.S.C. § 1839) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, in either event solely for the purpose of
reporting or investigating a suspected violation of law; or (iii) disclose a
trade secret (as defined by 18 U.S.C. § 1839) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

(c)During the Term of this Agreement and for a period of one year after
termination of Executive’s employment hereunder (upon expiration of the Term or
otherwise), Executive shall not engage in competition (or assist any other
Person in engaging in competition) with the Company or any of its subsidiaries,
directly or indirectly (either individually, by any form of ownership, or as a
director, manager, member, officer, principal, agent, employee, employer,
advisor, consultant, lender, member, shareholder, partner, or other
representative in a Competing Business), in the Business of the Company in a
Prohibited Location by either (i) performing services that are the same as or
substantially similar to those services Executive performed for the Company or
its subsidiaries at any time during the last two years of Executive’s employment
with the Company or its subsidiaries or (ii) serving as the chief executive
officer, president, chief operating officer, chief financial officer, or
regional vice president (or similar role) in charge of any operational region of
any entity engaged in competition in the Business of the Company in a Prohibited
Location.  “Person” means any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity.  “Competing Business” means any
business, regardless of form, that is directly engaged, in whole or in relevant
part, in any business or enterprise that is the same as, or substantially the
same as, the Business of the Company.  The “Business of the Company” means the
business of supplying, manufacturing, designing, constructing or installing
structural and related building products, including without limitation roof and
floor trusses, wall panels, stairs, windows, doors, engineered wood products,
lumber and lumber sheet goods, millwork, kitchen cabinets, gypsum, siding,
roofing, insulation, hardware and other building products.  A “Prohibited
Location” means any location within fifty (50) miles of any of the Company’s or
any of its subsidiaries’ physical locations over which Executive had management
responsibility or about which Executive had access to Confidential
Information.  For the purposes of this Agreement, the parties agree that
homebuilders and any vendors supplying building products or services to the
Company shall be deemed to be Competing Businesses.

(d)During the Term of this Agreement and for a period of two years after
termination of Executive’s employment hereunder (upon expiration of the Term or
otherwise),

4

--------------------------------------------------------------------------------

Executive shall not directly or indirectly solicit or divert, or attempt to
solicit or divert, (either on behalf of the Executive or any other Person) any
person employed by the Company or any of its subsidiaries with whom Executive
had contact in the course of his employment with the Company or its subsidiaries
(each, a “Company Employee“) to leave or reduce their employment with the
Company or any of its subsidiaries or to work for Executive or any other Person,
including, without limitation, a Competing Business.  During the Term of this
Agreement and for a period of two years after termination of Executive’s
employment hereunder (upon expiration of the Term or otherwise), Executive shall
not directly or indirectly (either on behalf of the Executive or any other
Person) hire any Company Employee or respond to inquiries seeking employment
from any Company Employee.  This paragraph only applies to persons who are
actively employed as Company Employees or were Company Employees within one (1)
year of the time of any such actual or attempted solicitation, hiring or
inquiry.

(e)Executive acknowledges that (A) in connection with rendering the services to
be rendered by Executive hereunder, Executive will have access to and knowledge
of Confidential Information, the disclosure of which would place the Company or
its subsidiaries at a competitive disadvantage, causing irreparable injury, and
(B) the services to be rendered by Executive hereunder are of a special and
unique character, which gives this Agreement a peculiar value to the Company,
the loss of which may not be reasonably or adequately compensated for by damages
in an action at law, and that a material breach or threatened breach by
Executive of any of the provisions contained in this Section 9 will cause the
Company irreparable injury.  Executive, therefore, agrees that the Company shall
be entitled, in addition to any other right or remedy, to a temporary,
preliminary and permanent injunction, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security, enjoining
or restraining Executive from any such violation or threatened violations.

(f)Executive further acknowledges and agrees that due to the uniqueness of his
services and confidential nature of the information he will possess, the
covenants set forth herein are reasonable and necessary for the protection of
the business and goodwill of the Company; and it is the intent of the parties
hereto that if, in the opinion of any court of competent jurisdiction, any
provision set forth in this Section 9 is not reasonable in any respect, such
court shall have the right, power and authority to modify any and all such
provisions in such a manner as to such court shall appear not unreasonable and
to enforce the remainder of this Section 9 as so modified.

10.Termination of Agreement.  The employment by the Company of Executive
pursuant to this Agreement shall not be terminated prior to the end of the Term,
except as set forth in this Section 10.

(a)By Mutual Consent.

(i)The employment by the Company of Executive pursuant to this Agreement may be
terminated at any time by the mutual written agreement of the Company and
Executive.

(ii)In the event that (i) Executive’s employment is terminated by mutual consent
pursuant to this Section 10(a), and (ii) Executive and the Company determine at

5

--------------------------------------------------------------------------------

that time that it is in their mutual best interest for Executive to continue to
be bound after his termination by the provisions of Section 9 of this Agreement
for the periods set forth therein, then the parties may enter into an agreement
to that effect, in exchange for which Executive would be entitled to the
compensation provided for in Section 10(e) hereof.

(b)Death.  The employment by the Company of Executive pursuant to this Agreement
shall be terminated upon the death of Executive, in which event Executive’s
spouse or heirs shall receive the following, subject to Section 24 hereof: (i)
Executive’s Base Salary and benefits to be paid or provided to Executive under
this Agreement through the Date of Termination (“Accrued Obligations”), payable
no later than thirty (30) days after the Date of Termination, (ii) continuation
of Executive’s Base Salary for a period of one (1) year after the Date of
Termination, and (iii) continuation of the health benefits provided for pursuant
to Section 8(a) hereof at active employee rates (“Health Benefits”) and welfare
benefits provided for pursuant to Section 8(b) hereof (“Welfare Benefits”) for a
period of one (1) year after the Date of Termination.

(c)Disability.  The employment by the Company of Executive pursuant to this
Agreement may be terminated by written notice to Executive at the option of the
Company in the event that as a result of the Executive’s incapacity due to
physical or mental illness (which physical or mental illness shall be confirmed
in writing by a physician or other medical expert acceptable to both parties),
the Executive is unable to perform his duties, services and responsibilities
hereunder or shall have been absent from his duties hereunder on a full-time
basis for ninety (90) consecutive days or for an aggregate of ninety (90) days
or more in any six (6) month period, and within thirty (30) days after notice is
given by the Company (which notice may be delivered no earlier than thirty days
prior to the expiration of such ninety (90) consecutive days or six month
period, as the case may be), the Executive shall not have returned to the
performance of his duties hereunder on a full-time basis.  In the event the
employment by the Company of Executive is terminated pursuant to this Section
10(c), Executive shall be entitled to receive the following, subject to Section
24 hereof, but only if, with respect to the payments and benefits described in
clauses (ii) through (iv), within 45 days after the Date of Termination,
Executive shall have executed and not revoked a full release of claims in a form
satisfactory to the Company (the “Release”): (i) the Accrued Obligations,
payable no later than thirty (30) days after the Date of Termination, (ii)
continuation of his Base Salary for a period of one (1) year after the Date of
Termination, (iii) continuation of Health Benefits for a period of one (1) year
after the Date of Termination, and (iv) continuation of Welfare Benefits for a
period of one (1) year after the Date of Termination; provided, however, that
amounts payable to Executive under this Section 10(c) shall be reduced by the
proceeds of any short- and/or long-term disability payments under the Company
plans referred to in Section 8 hereof to which Executive may be entitled during
such period.

(d)By the Company for Cause.  The employment of Executive pursuant to this
Agreement may be terminated by the Company by written notice to Executive
(“Notice of Termination”) for Cause (as hereafter defined).  In the event the
employment by the Company of Executive is terminated pursuant to this
Section 10(d), Executive shall be entitled to receive the Accrued Obligations
through the Date of Termination, payable no later than thirty (30) days after
the Date of Termination, and no more.

6

--------------------------------------------------------------------------------

(e)By the Company Without Cause.  The employment by the Company of Executive
pursuant to this Agreement may be terminated by the Company at any time without
Cause by delivery of a Notice of Termination to Executive.  In the event the
employment by the Company of Executive is terminated pursuant to this Section
10(e), Executive shall be entitled to receive the following, subject to Section
24 hereof, but only if, with respect to the payments and benefits described in
clauses (ii) through (v), within 45 days after the Date of Termination,
Executive shall have executed and not revoked the Release: (i) the Accrued
Obligations, payable no later than thirty (30) days after the Date of
Termination, (ii) continuation of his Base Salary for a period of one (1) year
after the Date of Termination, (iii) continuation of Health Benefits for a
period of one (1) year after the Date of Termination, (iv) continuation of
Welfare Benefits for a period of one (1) year after the Date of Termination, and
(v) an amount equal to his Average Bonus Compensation (as hereafter defined),
payable in accordance with Section 10(j).

(f)By Executive.  The employment of Executive by the Company pursuant to this
Agreement may be terminated by Executive by written notice to the Company of his
resignation (a “Notice of Resignation”) at any time.  In the event the
employment by the Company of Executive is terminated pursuant to this
Section 10(f), Executive shall be entitled to receive the Accrued Obligations,
payable no later than thirty (30) days after the Date of Termination, and no
more; provided, however, that if Executive terminates his employment due to (i)
a material adverse diminution of Executive’s job title or responsibilities from
those currently in effect; or (ii) a relocation of Executive’s principal place
of employment more than 100 miles from its current location without his consent,
then Executive shall instead be entitled to the compensation provided for in
Section 10(e) hereof, subject to the requirement set forth therein to execute
and not revoke the Release.

(g)Non-Renewal.  In the event that at any time during the Term (as it may be
extended) the Company notifies Executive of its intent not to renew this
Agreement pursuant to Section 2(b) hereof, and Executive then delivers a Notice
of Resignation to the Company within ninety (90) days of receipt of such notice
of non-renewal, Executive shall be entitled to receive the following, subject to
Section 24 hereof, but only if, with respect to the payments and benefits
described in clauses (ii) through (v), within 45 days after the Date of
Termination, Executive shall have executed the Release and not revoked the
Release within the time specified therein: (i) the Accrued Obligations, payable
no later than thirty (30) days after the Date of Termination, (ii) continuation
of his Base Salary for a period of one (1) year after the Date of Termination,
(iii) continuation of Health Benefits for a period of one (1) year after the
Date of Termination, (iv)  continuation of Welfare Benefits for a period of one
(1) year after the Date of Termination, and (v) an amount equal to his Average
Bonus Compensation (as hereafter defined), payable in accordance with Section
10(j).

(h)Previously Earned Bonus.  Notwithstanding any other provision of this
Section 10, in the event that Executive’s employment pursuant to this Agreement
is terminated at a time when Executive shall have earned a bonus under the
Annual Incentive Plan for performance during the prior fiscal year which has not
yet been paid, Executive shall be paid such bonus in addition to the amounts
otherwise provided for in this Section 10.  Such bonus shall be paid in the
fiscal year following the fiscal year for which it is earned, and not later than
March 15 of such year, in accordance with the Company’s normal practices.  For
the sake of clarity, any bonus of Executive under the Company’s Annual Incentive
Plan shall deemed to

7

--------------------------------------------------------------------------------

have been earned on December 31 of the year upon whose performance such bonus is
based if Executive has been continuously employed by the Company through
December 31 of such  year.

(i)Date of Termination.  Executive’s Date of Termination shall be: (i) if the
parties hereto mutually agree to terminate this Agreement pursuant to
Section 10(a) hereof, the date designated by the parties in such agreement; (ii)
if Executive’s employment by the Company is terminated pursuant to
Section 10(b), the date of Executive’s death; (iii) if Executive’s employment by
the Company is terminated pursuant to Section 10(c), the last day of the
applicable period referred to in Section 10(c) hereof; (iv) if Executive’s
employment by the Company is terminated pursuant to Section 10(d), the date on
which a Notice of Termination is given; and (v) if Executive’s employment by the
Company is terminated pursuant to Sections 10(e), 10(f) or 10(g), the date the
Notice of Termination or Notice of Resignation, as the case may be, is given.

(j)Payment of Post-Termination Compensation.  After Executive’s Date of
Termination, all payments of Base Salary and Average Bonus Compensation to
Executive pursuant to this Section 10 shall be paid in accordance with the
Company’s normal payroll practices, but in no event less often than
semi-monthly.  In the event of a breach by Executive of Section 9 of this
Agreement during the applicable period following his Date of Termination,
Executive agrees (i) that the Company shall have no further obligation to make
any payments to Executive under Section 10 of the Agreement and (ii) that any
payments of Base Salary or Average Bonus Compensation previously made to
Executive after his Date of Termination shall be returned to the Company.

(k)Continuation of Welfare Benefits.  With respect to Executive’s rights to
continuation of Welfare Benefits provided for in Sections 10(b), (c), (e) and
(g), (i) the benefits provided in any one calendar year shall not affect the
benefits provided in any other calendar year, (ii) the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the business expense was incurred, and (iii) such rights shall not
be subject to liquidation or exchange for another benefit.  Notwithstanding any
other provision of this Agreement to the contrary, in lieu of providing
continuation of any Welfare Benefit to Executive following his Date of
Termination, the Company may elect to pay directly to Executive cash payments in
an aggregate amount equal to the cost of providing such Welfare Benefit, payable
in equal installments for a period of one (1) year after the Date of
Termination.

11.Representations.

(a)The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms.

(b)Executive represents and warrants that he is not a party to any agreement or
instrument which would prevent him from entering into or performing his duties
in any way under this Agreement and that this Agreement is a valid and binding
agreement of Executive enforceable against Executive in accordance with its
terms.

12.Successors.  This Agreement is a personal contract and the rights and
interests

8

--------------------------------------------------------------------------------

of Executive hereunder may not be sold, transferred, assigned, pledged,
encumbered, or hypothecated by him, except as otherwise expressly permitted by
the provisions of this Agreement.  This Agreement shall inure to the benefit of
and be enforceable by Executive and his personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If Executive should die while any amount would still be payable to
him hereunder had Executive continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to his devisee, legatee or other designee or, if there is no such
designee, to his estate.

13.Entire Agreement.  This Agreement contains all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersedes any
other undertakings and agreements (other than any written stock option or
restricted stock agreements between Executive and the Company), whether oral or
in writing, previously entered into by them with respect
thereto.  Notwithstanding the foregoing, any non-competition, non-solicitation,
and/or confidentiality obligations that Executive has previously entered into
with the Company or its subsidiaries or predecessors shall continue in full
force and effect in accordance with their terms and the Company and its
subsidiaries shall be entitled to enforce, at the Company’s election, such
provisions in this Agreement and/or any such prior agreement so that it is
afforded the maximum level of protection.  Executive represents that, in
executing this Agreement, he does not rely and has not relied upon any
representation or statement made by the Company not set forth herein with regard
to the subject matter or effect of this Agreement or otherwise.

14.Termination; Amendment or Modification; Waiver.

(a)This Agreement may be terminated at any time by mutual written consent of the
Company and Executive.

(b)No provision of this Agreement may be amended or waived unless such amendment
or waiver is agreed to in writing, signed by Executive and by a duly authorized
officer of the Company.  No waiver by any party hereto of any breach by another
party hereto of any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of a similar or dissimilar condition
or provision at the same time, any prior time or any subsequent time.

15.Notices.  All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be (i) delivered by hand, (ii)
delivered by a nationally recognized commercial overnight delivery service,
(iii) mailed postage prepaid by certified first class mail, return receipt
requested, or (iv) transmitted by facsimile transmitted to the party concerned
at the address or telecopier number set forth below:

To Executive at:

7200 Seton House Ln

Charlotte, NC 28277


To the Company at:

Builders FirstSource, Inc.


9

--------------------------------------------------------------------------------

2001 Bryan Street, Suite 1600
Dallas, Texas  75201
Attention:  General Counsel

Such notices shall be effective: (i) in the case of hand deliveries when
received; (ii) in the case of an overnight delivery service, on the next
business day after being placed in the possession of such delivery service, with
delivery charges prepaid; (iii) in the case of mail, seven (7) days after
deposit in the postal system, certified first class mail, postage prepaid,
return receipt requested; and (iv) in the case of facsimile notices, when
electronic confirmation of receipt is received by the sender.  Any party may
change its address and telecopy number by written notice to the other given in
accordance with this Section 15; provided, however, that such change shall be
effective when received.

16.Severability.  If any provision or clause of this Agreement or the
application of any such provision or clause to any party or circumstances shall
be determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision or clause to such person or circumstances other than those to
which it is so determined to be invalid and unenforceable, shall not be affected
thereby, and each provision or clause hereof shall be validated and shall be
enforced to the fullest extent permitted by law.

17.Survivorship.  The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

18.Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles.

19.Headings.  All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

20.Withholding.  All payments to Executive under this Agreement shall be reduced
by all applicable withholding required by federal, state or local law.

21.Specific Performance.  Each party hereto acknowledges that money damages
would be both incalculable and an insufficient remedy for any breach of this
Agreement by such party and that any such breach would cause the other parties,
irreparable harm.  Accordingly, each party hereto also agrees that, in the event
of any breach or threatened breach of the provisions of this Agreement by such
party, the other parties shall be entitled to equitable relief without the
requirement of posting a bond or other security, including in the form of
injunctions and orders for specific performance, in addition to all other
remedies available to such other parties at law or in equity.

22.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

10

--------------------------------------------------------------------------------

23.Definitions.

(a)“Cause” means the determination, in good faith, by the Company Board, after
notice to Executive, that one or more of the following events has occurred: (i)
any act of gross negligence, fraud, willful misconduct or moral turpitude by
Executive materially injuring the interest, business or reputation of the
Company, or any of its parents, subsidiaries or affiliates; (ii)  Executive’s
commission or conviction of any felony; (iii) Executive’s violation of the
Company’s drug policy or material violation of its Code of Conduct; (iv) any
misappropriation or embezzlement of the property of the Company, or any of its
parents, subsidiaries or affiliates; or (v) any material breach by Executive of
this Agreement, including, without limitation, a material breach of Section 9
hereof, which breach, to the extent it is capable of being cured, remains
uncorrected for a period of thirty (30) days after receipt by Executive of
written notice from the Company setting forth such breach.

(b)“Average Bonus Compensation” shall mean an amount equal to the average of the
annual bonus amounts earned by Executive under the Company’s Annual Incentive
Plan during the two most recent fiscal years ended prior to Executive’s Date of
Termination.

24.Code Section 409A.

(a) Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder by reason of the occurrence of Executive’s
separation from service, such amount or benefit will not be payable or
distributable to Executive by reason of such separation from service unless
(i) the circumstances giving rise to such separation from service meet any
description or definition of “separation from service” in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise.  This provision does not prohibit the vesting of any amount upon a
separation from service, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “separation from service.”  

 

(b)  Notwithstanding anything in this Agreement to the contrary, if any amount
or benefit specified herein as “subject to Section 24 hereof,” or any other
amount or benefit that would otherwise constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of the Executive’s
separation from service during a period in which he is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

 

(i)  if the payment or distribution is payable in a lump sum, Executive’s right
to receive payment or distribution of such non-exempt deferred compensation will
be

11

--------------------------------------------------------------------------------

delayed until the earlier of Executive’s death or the first day of the seventh
month following Executive’s separation from service (the “Delay Period”); and

 

(ii)  if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated and Executive’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Executive’s death or the
end of the Delay Period, whereupon the accumulated amount will be paid or
distributed to Executive and the normal payment or distribution schedule for any
remaining payments or distributions will resume; and

 

(iii)  to the extent that this Section 24(b) applies to the provision of Welfare
Benefits, Executive shall be entitled to pay the full cost of premiums to
maintain the Welfare Benefits during the Delay Period, and the Company shall pay
to Executive an amount equal to the amount of such premiums promptly following
the end of the Delay Period.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.

 

25.Forum Selection; Consent to Jurisdiction. The exclusive forum for any action
to enforce this Agreement, as well as any action relating to or arising out of
this Agreement, shall be the state or federal courts of the State of Texas. 
With respect to any such court action, Executive and the Company hereby (a)
irrevocably submit to the personal jurisdiction of such courts; (b) consent to
service of process; (c) consent to venue; and (d) waive any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction, service of process, or venue.  Executive and the Company
further agree that the state and federal courts of the State of Texas are
convenient forums for any dispute that may arise from this Agreement and that
neither party shall raise as a defense that such courts are not convenient
forums

 

[Signature Page Follows]




12

--------------------------------------------------------------------------------

In witness whereof, the parties hereto have executed and delivered this
Employment Agreement as of the date first above written.

Builders FirstSource, Inc.

By: /s/ Donald F. McAleenan  
Name:  Donald F. McAleenan
Its:  Senior Vice President and General Counsel

Executive

/s/ David E. Rush_________________________

David E. Rush

13